Citation Nr: 0810146	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for residuals of incomplete Brown-Sequard syndrome, 
post-resection of grade I intramedullary ependymoma 
manifested as decreased bladder function.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of incomplete Brown-Sequard syndrome, 
post-resection of grade I intramedullary ependymoma 
manifested as decreased bowel function.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to 
September 1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
denied a claim for an evaluation in excess of 40 percent 
disabling for residuals of incomplete Brown-Sequard syndrome, 
post-resection of grade I intramedullary ependymoma 
manifested as decreased bladder function, and a claim for an 
evaluation in excess of 10 percent disabling for residuals of 
incomplete Brown-Sequard syndrome, post-resection of grade I 
intramedullary ependymoma manifested as decreased bowel 
function.

In December 2005, a personal hearing was held before a 
Decision Review Officer at the Wichita, Kansas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The Board acknowledges that the veteran indicated in his 
April 2007 Informal Brief of the Appellant in Appealed Case 
that he wished to file claims for increased ratings for his 
residuals of incomplete Brown-Sequard syndrome, post-
resection of grade I intramedullary ependymoma manifested as 
spastic paresis of the left and right lower extremities.  As 
these claims have not been developed for review by the Board, 
they are referred back to the RO for adjudication.  In 
addition, the Board acknowledges that the veteran also 
alleged in his April 2007 Informal Brief of the Appellant in 
Appealed Case that he wished to be considered for Special 
Monthly Compensation for both his bladder disability and his 
bowel disability.  The RO did not take the veteran's April 
2007 claims for Special Monthly Compensation into 
consideration.  Therefore, the Board finds that the issues of 
entitlement to Special Monthly Compensation for the veteran's 
bladder and bowel disabilities must be referred back to the 
RO for consideration, as argued in the April 2007 Informal 
Brief of the Appellant in Appealed Case.


FINDINGS OF FACT

1.  On April 30, 2007, prior to the promulgation of a 
decision in the appeal, the veteran submitted notification to 
the Board, through his authorized representative, that a 
withdrawal of his appeal for entitlement to an evaluation in 
excess of 40 percent disabling for residuals of incomplete 
Brown-Sequard syndrome, post-resection of grade I 
intramedullary ependymoma manifested as decreased bladder 
function is requested.  See p. 6 of Informal Brief. 

2.  The veteran's residuals of incomplete Brown-Sequard 
syndrome, post-resection of grade I intramedullary ependymoma 
manifested as decreased bowel function is productive of loss 
of function of the bowel, inability to have a bowel movement 
independently without the use of a suppository or digital 
stimulation, feelings of fullness after bowel movement, and 
constipation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met in regards to the issue of 
entitlement to an evaluation in excess of 40 percent 
disabling for residuals of incomplete Brown-Sequard syndrome, 
post-resection of grade I intramedullary ependymoma 
manifested as decreased bladder function.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for a maximum evaluation of 100 percent for 
residuals of incomplete Brown-Sequard syndrome, post-
resection of grade I intramedullary ependymoma manifested as 
decreased bowel function have been met.  See 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7332 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claim for an increased evaluation for residuals 
of incomplete Brown-Sequard syndrome, post-resection of grade 
I intramedullary ependymoma manifested as decreased bowel 
function has been granted, as discussed above.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for residuals of incomplete Brown-Sequard syndrome, 
post-resection of grade I intramedullary ependymoma 
manifested as decreased bladder function.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, 
through his authorized representative, has withdrawn his 
appeal for an evaluation in excess of 40 percent disabling 
for residuals of incomplete Brown-Sequard syndrome, post-
resection of grade I intramedullary ependymoma manifested as 
decreased bladder function and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration in regards to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.



2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of incomplete Brown-Sequard syndrome, 
post-resection of grade I intramedullary ependymoma 
manifested as decreased bowel function.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran's residuals of incomplete Brown-Sequard syndrome, 
post-resection of grade I intramedullary ependymoma 
manifested as decreased bowel function has been rated as 10 
percent disabling, effective September 10, 1997, under 
Diagnostic Code 7332.  The veteran seeks a higher rating.

According to Diagnostic Code 7332, a 10 percent rating is 
assigned for constant slight, or occasional moderate leakage.  
A 30 percent rating is assigned for occasional involuntary 
bowel movements, necessitating wearing of pad.  A 60 percent 
rating is assigned for extensive leakage and fairly frequent 
involuntary bowel movements.  A maximum 100 percent rating is 
assigned for complete loss of sphincter control.  38 C.F.R. § 
4.114, Diagnostic Code 7332 (2007).
In March 2005, the veteran underwent a VA examination.  At 
this time, it was noted that the veteran had stopped having 
natural bowel movement in approximately 1996.  By 1997, the 
veteran was having a weekly bowel movement with feelings of 
fullness, constipation, and pain.  The examiner noted that, 
at the time of this examination, the veteran was being 
treated with Bisacodyl suppository every other day and 
continued to feel full after bowel movement.  His disability 
was noted as being progressively worse since onset.

In a July 2005 VA Medical Center (VAMC) treatment record, it 
was noted that the veteran is unable to have a bowel movement 
independently (bowel does not function) without the use of 
suppository and digital stimulation.  In a December 2005 VAMC 
treatment note, a nurse practitioner stated that the veteran 
does not have function of his bowel.  The veteran must use 
milk of magnesia (MOM) to stimulate peristalsis and a 
suppository to initiate the bowel movement. 

In light of the fact that the VAMC treatment records and 
March 2005 VA examination report reflect that the veteran is 
unable to have a bowel movement independently and has loss of 
function of the bowel, as well as the fact that the veteran 
indicated at the December 2005 hearing that he occasionally 
has involuntary bowel movement, the Board concludes that the 
veteran has complete loss of sphincter control, warranting a 
100 percent evaluation.    

As 100 percent is the maximum evaluation allowed under 
Diagnostic Code 7332, the Board need not consider the 
application of a higher rating under this section.  In 
addition, the Board has reviewed the remaining diagnostic 
codes relating to the digestive system and finds that they 
are inapplicable in this case.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7200-7354 (2007).  Assignment of staged 
ratings is not for application either.  Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence that the veteran 
requires frequent or lengthy periods of hospitalization for 
his disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that the 100 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.


ORDER

The appeal for entitlement to an evaluation in excess of 40 
percent disabling for residuals of incomplete Brown-Sequard 
syndrome, post-resection of grade I intramedullary ependymoma 
manifested as decreased bladder function is dismissed.

Entitlement to an evaluation of 100 percent disabling for 
residuals of incomplete Brown-Sequard syndrome, post-
resection of grade I intramedullary ependymoma manifested as 
decreased bowel function is granted, subject to the laws and 
regulations controlling the award of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


